DETAILED ACTION
	This is the first office action regarding application number 16/039,034, filed on Jul 18, 2018. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Jul 18, 2018 and Sep 19, 2018 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
(s) 1 and 19-20 is/are objected to because of the following informalities:  
Claim 1, line 7-8, instances of “behaviour” should read “behavior” to conform to American English.
Claim 19, line 7-8, instances of “behaviour” should read “behavior” to conform to American English.  
Claim 20, line 7-8, instances of “behaviour” should read “behavior” to conform to American English.    
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” or the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a control and evaluation section for controlling the optics section and processing signals received from the photodetectors of the optics section” in claim 7 and 19-20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This structure has been identified in the Specification to correspond to the following, respectively, and equivalents thereof:
“Control and evaluation section 70, in the embodiment shown in Figure 8, contains printed circuit board 71 with electronic components constituting one or plural circuits for controlling sensor device 100 and processing signals received from photodetectors 53, 54, and 56” in paragraph [0063] of the specification as filed.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

This application includes one or more claim limitations that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: 
“means for mechanically connecting the sensor device to a port provided in a vessel” in claim 9.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. These recitations are being respectively interpreted as the following and any equivalents thereof:
any structure which is capable of being used for physical connection, said connection being permanent or removable, such as a screw, interlocking structures on a vessel/sensor or any equivalents thereof.

If Applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation “a sensor device for measuring at least one first analyte and a second analyte” is unclear. First, it is unclear what structure in the claim corresponds to the described sensor as there appears to be no indication of a sensing structure. Further, it is unclear how “measuring at least one first analyte and a second analyte” is achieved as there is no structure in the claim body capable of performing a measurement. As the preamble recites that the sensor is “for measuring”, the lack of a structure in the claim body that is capable of performing the recited function renders the claim ambiguous as it is unclear whether some type of sensing and/or measuring structure is actually required.

	Claim(s) 2-18 are rejected by virtue of dependency on Claim 1. 

	Regarding Claim 19-20, the recitation “a sensor device for measuring at least one first analyte and a second analyte” is unclear. It is unclear how “measuring at least one first analyte and a second analyte” is achieved as there is no structure in the claim body described as being capable of performing a measurement. As the preamble recites that the sensor is “for measuring”, the lack of a structure in the claim body that is capable of performing the recited function renders the claim ambiguous as it is unclear whether some type of sensing and/or measuring structure is actually required.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US . 

	Regarding Claim 1, McEvoy teaches a sensor device for measuring at least one first analyte and a second analyte (see McEvoy: Abstract), the sensor device comprising a sensing substrate and an optics section for emitting light onto a sensing substrate and for measuring the light emitted from the sensing surface to measure the amount of analyte present (see McEvoy: [0018]; [0022]; [0029]-[0030]; [0049]-[0051]; [0067]; [0080]-[0086]; [0098]-[0104]; Fig 3). McEvoy teaches the O2- sensor (i.e. at least one first analyte) being based on an oxygen-sensitive ruthenium dye complex (i.e. at least one first dye) immobilized in a porous sol-gel matrix (i.e. similar to a membrane) (see McEvoy: [0049]). McEvoy teaches the CO2 sensor (i.e. second analyte) being based on a pH indicator (i.e. second dye) and a buffer system (see McEvoy: [0087]). 
McEvoy does not specifically teach the arrangement of the sensor device comprising: a cavity, a buffer contained in the cavity, a membrane, limiting the cavity at least on one side of the cavity, a second dye mixed with the buffer, the second dye exhibiting a second optical behavior which depends on a pH-value in the solution, wherein the pH-value in the solution depends on the second analyte.
However, Schultz teaches the analogous art of apparatus and methods for measuring analyte properties (see Schultz: Abstract). Schultz teaches that the sensor device comprises a cavity (see Schultz: “sensor unit 4 comprises a capsule defining a chamber”, Column 5, line 51), a solution contained in the cavity (see Schultz: “solution within the capsule will preferably be the 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the sensing element of McEvoy to be a cavity (see Schultz: “sensor unit 4 comprises a capsule defining a chamber”, Column 5, line 51), a solution contained in the cavity (see Schultz: “solution within the capsule will preferably be the equivalent of plasma”, Column 6, line 28-29), a membrane, limiting the cavity at least on one side of the cavity (see Schultz: “portion of the capsule 4 is a semi-permeable membrane”, Column 5, line 54-55), a second dye mixed with the solution, the second dye exhibiting a second optical behavior which depends on a pH-value in the solution, wherein the pH-value in the solution depends on the second analyte (see Schultz: “The capsule also contains a pH indicator in solution… gluconic acid formed will change the pH in the capsule and the pH indicator will change color…”, Column 11, line 4-21) as described by Schultz, because Schultz teaches that this arrangement allows for the device to be placed in various locations, such as inside the skin of a patient (i.e. implantable), and permits the device 

Modified McEvoy does not specifically teach the does not teach “wherein the membrane includes at least one first dye within the membrane, each of the at least one first dye exhibiting a first optical behavior which depends on a respective first analyte”.
	However, Cordonnier teaches the analogous art of sensor capsules for analyte sensitive elements such as CO2 (see Cordonnier: Abstract). Cordonnier teaches that a membrane can include an indentation defining a dye well, sandwiched between membrane layers, containing a fluorescent indicator dye solution for measuring the concentration of an analyte (see Cordonnier: Page 2, line 10-14; Page 3, line 4-10). 
It would have been obvious to one skilled in the art before the filing date of the invention to have modified the membrane of modified McEvoy to include an indentation defining a dye well, sandwiched between membrane layers, containing an indicator dye solution as taught by Cordonnier, because Cordonnier teaches that this allows for measurement of the concentration of analytes by analyzing the optical response of a dye solution (see Cordonnier: Page 2, line 10-14; Page 3, line 4-10).

Modified McEvoy does not teach “and, a reservoir of the buffer and the second dye, wherein the reservoir is in diffusive contact with the cavity”.
However, Batchko teaches the analogous art of fluidic optical devices/lenses for sensor applications (see Batchko: Abstract). Batchko teaches an arrangement for a fluidic optical device in which the device is arranged to be substantially cylindrical having an aperture (i.e. a cavity) and an annular fluid reservoir (i.e. a reservoir) around the aperture and defined by a deformable membrane or by a rigid skeleton with a membrane on one side, and where the aperture and reservoir are connected by one or more flow holes (see Batchko: [0123]; Figs 1A-
It would have been obvious to one skilled in the art before the filing date of the invention to modify the sensor arrangement of modified McEvoy to be arranged to be substantially cylindrical having an aperture (i.e. a cavity) and an annular fluid reservoir (i.e. a reservoir) around the aperture with a membrane on one side and defined by a rigid skeleton featuring a transparent base portion for optical interrogation of the fluid, and where the aperture and reservoir are connected by one or more flow holes as in Batchko (see Batchko: [0123]; Figs 1A-1B; [0139]; Fig 7; [0142]; Fig 10A), because Batchko teaches that this arrangement has various advantages during operation, such as allowing control of the optical properties of the lens, having a low weight and compact size, providing enhancement and expansion of the operation range of sensors and focusing light (see Batchko: [0122]; [0221]; [0233]-[0237]).
Note: Claim(s) 2-18 contain a large amount of functional language (i.e. “for generating…”, “for controlling…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
		
Regarding Claim 2, modified McEvoy teaches all the limitations as applied to Claim 1 and further teaches wherein the reservoir is of annular shape (see modification of Claim 1, 

Regarding Claim 3, modified McEvoy teaches all the limitations as applied to Claim 1 and further teaches wherein the reservoir is at least partially surrounded by an opaque layer (see modification of Claim 1, modified McEvoy to be arranged as described by Batchko; Batchko: [0123]; Figs 1A-1B; [0139]; Fig 7; [0142]; Fig 10A).

Regarding Claim 15, modified McEvoy teaches all the limitations as applied to Claim 1 and further teaches wherein a side of the membrane facing away from the cavity is opaque (see modification of Claim 1, modified McEvoy to be arranged as described by Batchko; Batchko: [0123]; Figs 1A-1B; [0139]; Fig 7; [0142]; Fig 10A).


Claim(s) 4, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached document), Batchko et al (US 2007/0030573) and in further view of Colvin (WO 2013/163298, see attached document). 

	Regarding Claim 4, modified McEvoy teaches all the limitations as applied to Claim 1. Modified McEvoy teaches an LED light source for providing excitation light, a band pass filter 
	Modified McEvoy does not specifically teach the optics section including a dichroic mirror and an associated photodetector for each of the at least one first dye and also including a dichroic mirror and an associated photodetector for the second dye. 
	However, Colvin teaches the analogous art of sensor and photodetector devices with dichroic filters (see Colvin: Abstract). Colvin teaches that when sensors require multiple channel measurements (i.e. sensors that measure multiple wavelengths at once, such as multiple measurements plus reference wavelengths), each wavelength to be measured requires its corresponding sensor comprising a dichroic filter (i.e. equivalent to dichroic mirror) and photodetector (see Colvin: [0006]-[0009]; [0018]-[0020]; [0045]-[0046]; [0059]; Fig 3-4). Colvin further teaches that excitation light from the light sources can be propagated through waveguides to direct the light to the dichroic filters (see Colvin: [0009]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the band pass filter and photodetector of modified McEvoy to comprise multiple dichroic filters and photodetectors, one for each analyte being measured and one for a reference, and waveguides to direct the light to the dichroic filters as suggested by Colvin, because Colvin teaches that when sensors require multiple channel measurements (i.e. sensors that measure multiple wavelengths at once, such as multiple measurements or a measurement and a reference wavelength), each wavelength to be measured requires its corresponding sensor comprising a dichroic filter (i.e. equivalent to dichroic mirror) and photodetector (see Colvin: [0006]-[0009]; [0018]-[0020]; [0045]-[0046]; [0059]; Fig 3-4).

	Regarding Claim 6, modified McEvoy teaches all the limitations as applied to Claim 4 and further teaches herein an optical waveguide is provided for guiding light from the optics section towards the at least one first dye and the second dye, and/or for guiding light emitted 

	Regarding Claim 13, modified McEvoy teaches all the limitations as applied to Claim 4 and further teaches wherein the cavity with the membrane is detachable from the optics section (see modification of Claim 1, optics and sensing element are separate). 


Claim(s) 5, 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached document), Batchko et al (US 2007/0030573), Colvin (WO 2013/163298, see attached document) and in further view of Send et al (WO 2015/162528, see attached document). 

	Regarding Claim 5, modified McEvoy teaches all the limitations as applied to Claim 4. Modified McEvoy teaches having a detector for each analyte being measured and for reference measurements (see modification of Claim 4, modification of the band pass filter and photodetector of modified McEvoy to comprise multiple dichroic filters and photodetectors, one 
	Modified McEvoy does not teach a beam splitter. 
	However, Send teaches the analogous art of detectors for optical sensors (see Send: Abstract). Send further teaches that multiple light beams within a system may be obtained by use of a beam splitter suited for the particular arrangement of the device to modify the direction of the impinging light such that it reaches a desired location (see Send: Page 8, line 4, to Page 9, line 34). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the light emitting portion of the device of modified McEvoy to comprise a beam splitter as taught by Send, because Send teaches that multiple light beams within a system may be obtained by use of a beam splitter suited for the particular arrangement of the device to modify the the direction of the impinging light such that it reaches a desired location (see Send: Page 8, line 4, to Page 9, line 34).

Regarding Claim 7, modified McEvoy teaches all the limitations as applied to Claim 4. 
Modified McEvoy teaches detection electronics that measure analyte concentrations (see McEvoy: [0030]). 
	Modified McEvoy does not specifically teach a control and evaluation section for controlling the optics section and processing signals received from the photodetectors of the optics section. 
	However, Send teaches the analogous art of detectors for optical sensors (see Send: Abstract). Send further teaches that evaluation components for determining the color of an object (i.e. measurement of light) comprise integrated circuits, like application-specific integrated circuits (i.e. equivalent to printed circuit board), and data capturing and processing devices such 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the detection electronics of the device of modified McEvoy to comprise integrated circuits, like application-specific integrated circuits (i.e. equivalent to printed circuit board), and data capturing and processing devices such as computers, cameras for imaging and data memory for storage as taught by Send, because Send teaches the use of these components to determine the color of an object (i.e. measurement of light) (see Send: Page 11, line 9-40; Page 28; Page 40, line 16-24). The examiner notes that exchanging the detection of electronics of modified McEvoy for the integrated circuits of Send is an example of a substitution of a known element for another known element to produce an expected result, the measurement of light and thus the color of the object being illuminated by the light source (see MPEP § 2143 B). 

	Regarding Claim 11, modified McEvoy teaches all the limitations as applied to Claim 7 and further teaches wherein the optics section is detachable from the control and evaluation section (see modification of Claim 1, optics and sensing element are separate). 

	Regarding Claim 12, modified McEvoy teaches all the limitations as applied to Claim 7 and further teaches wherein the control and evaluation section has a memory for storing calibration data for the sensor device (see modification of Claim 7, modification of the detection electronics of the device of modified McEvoy to comprise integrated circuits, like application-specific integrated circuits (i.e. equivalent to printed circuit board), and data capturing and processing devices such as computers, cameras for imaging and data memory for storage as taught by Send, because Send teaches the use of these components to determine the color of an object (i.e. measurement of light); Send: Page 11, line 9-40; Page 28; Page 40, line 16-24). 


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached document), Batchko et al (US 2007/0030573), Colvin (WO 2013/163298, see attached document), Send et al (WO 2015/162528, see attached document) and in further view of Fanselow et al (DE 102014103721, see attached document and machine translation). 

	Regarding Claim 8, modified McEvoy teaches all the limitations as applied to Claim 7. Modified McEvoy teaches a remote system where the light emitting section and detecting section are separate from the capsule/indicator portion (see modification of Claim 1).
	Modified McEvoy does not teach wherein the control and evaluation section, the optics section, and the cavity are contained in a common housing, closed on one side by the membrane. 
	However, Fanselow teaches the analogous art of an optical sensor for the determination of concentrations in liquid media (see Fanselow: Abstract). Fanselow teaches an arrangement for an optical sensor for measuring pH and O-2 where the optics, detection and sensing elements are contained within a single housing and where the sensing element comprises a membrane through which the analyte concentrations can be sensed (see Fanselow: Page 3-4 of the attached document, description of Fig 1; Fig 1). The examiner notes that arranging the system of modified McEvoy in the manner described by Fanselow would have produced an expected result, the measurement of the light emitted from the sensing element/capsule. 


	Regarding Claim 10, modified Mcevoy teaches all the limitations as applied to Claim 8. 
	Modified McEvoy does not teach wherein the housing is provided with an interface for power supply of the sensor device and/or for data transfer between the sensor device and an external device. 
However, Send teaches the analogous art of detectors for optical sensors (see Send: Abstract). Send further teaches that detectors can be configured to provide information to data storage or a separate device via at least one interface such as a wireless or wired interface (see Send: Page 6, line 36-41). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified McEvoy to further comprise an interface for data transfer as taught by Send, because Send teaches that this allows detectors to provide information to data storage or a separate device via a wireless or wired interface (see Send: Page 6, line 36-41). 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz . 

	Regarding Claim 9, modified McEvoy teaches all the limitations as applied to Claim 8. 
	Modified McEvoy does not teach wherein the housing is provided with means for mechanically connecting the sensor device to a port provided in a vessel. 
	However, Leiner teaches the analogous art of an optical sensor for analysis of gaseous or liquid samples (see Leiner: Abstract). Leiner teaches that sensors can be connected via direct mechanical coupling to a measuring channel to allow for measurement of a sample contained in a sample channel (see Leiner: [0009]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified McEvoy to be comprise a mechanical coupling element for coupling to measurement channels as taught by Leiner, because Leiner teaches that this allows for measurement of a sample contained in a sample channel (see Leiner: [0009]).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached . 

	Regarding Claim 14, modified McEvoy teaches all the limitations as applied to Claim 1. Modified McEvoy teaches the membrane with the dye (see modification of Claim 1).
	Modified McEvoy does not explicitly teach wherein the at least one first dye in the membrane is enclosed in hollow particles, or contained within pores in the membrane, or absorbed in carrier particles, or dissolved in carrier particles, or adsorbed to carrier particles, or forms particles within the membrane.
However, Kosa teaches the analogous art of a fiber optic probe for monitoring parameters in a biological environment via an indicator matrix and measurement of light (see Kosa: Abstract). Kosa teaches the indicator materials (i.e. dyes) can be encapsulated and/or enclosed in a polymer membrane, such as silicone, (i.e. contained within the membrane) in order to produce quantitative and reliable sensing performance by varying the thickness of the enclosing material (see Kosa: Column 18, line 10-15). Kosa also teaches that the dyes can be present in sol-gel derived nanoparticles (i.e. enclosed in hollow particles) (see Kosa: Column 24, line 54-56). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the dye and membrane of modified McEvoy to have the indicator materials (i.e. dyes) encapsulated and/or enclosed in a polymer membrane, such as silicone, (i.e. contained within the membrane) as taught by Kosa, because Kosa teaches that this produces quantitative and reliable sensing performance (see Kosa: Column 18, line 10-15; Column 24, line 54-56).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached document) and in further view of Batchko et al (US 2007/0030573) and Bacon et al (US 5,030,420). 

Regarding Claim 16, modified McEvoy teaches all the limitations as applied to Claim 1. Modified McEvoy teaches a semi permeable membrane with a predefined pore size (i.e. a mesh) (see modification of Claim 1, modification of McEvoy to be as in Schultz; Schultz: “portion of the capsule 4 is a semi-permeable membrane. The semi-permeable membrane can be made of, for example, cellulose or polysulfone… it is preferred to select a membrane pore size such that the pore size is the smallest size that will permit analyte passage while resisting entry of undesired extraneous materials into the capsule”, Column 5, line 54-55). 
	Modified McEvoy does not teach wherein the cavity contains a spacer element, wherein the membrane and the spacer element are selected in such a way that a diffusion coefficient for a diffusion of the second analyte through the membrane is higher by a factor of 10 to 100 than a diffusion coefficient of the buffer and the second dye in the cavity through the spacer element. 
	However, Bacon teaches the analogous art of a sensing unit using an immobilized luminescent dye in a silicon rubber substrate (see Bacon: Abstract). Bacon teaches that spacers such as Teflon, shim stock or aluminum foil can be added to indicator substrates to achieve different film thicknesses (see Bacon: Column 14, line 21-43). 
.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached document) and in further view of Batchko et al (US 2007/0030573) and in further view of Schoenfuss et al (WO 2014083020, see attached document and machine translation). 

	Regarding Claim 17, modified McEvoy teaches all the limitations as applied to Claim 1. Modified McEvoy teaches a semi permeable membrane with a predefined pore size (i.e. a mesh) (see modification of Claim 1, modification of McEvoy to be as in Schultz; Schultz: “portion of the capsule 4 is a semi-permeable membrane. The semi-permeable membrane can be made of, for example, cellulose or polysulfone… it is preferred to select a membrane pore size such that the pore size is the smallest size that will permit analyte passage while resisting entry of undesired extraneous materials into the capsule”, Column 5, line 54-55). 

	However, Schoenfuss teaches the analogous art of a sensing unit with a sensing element that is covered on one side with a membrane (see Schoenfuss: Abstract; Fig 1). Schoenfuss teaches that it is known in the art to provide films or membranes of fluoropolymers to increase the chemical stability of a working membrane (see Schoenfuss: Page 4/52 of the attached document). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to encapsulate a membrane in between fluoropolymer films (i.e. sandwich) to increase the membrane’s chemical stability from all sides. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the membrane (i.e. mesh) of modified McEvoy to be sandwiched between fluoropolymer films as described by Schoenfuss, because Schoenfuss teaches that it is known in the art to provide films or membranes of fluoropolymers to increase the chemical stability of a working membrane (see Schoenfuss: Page 4/52 of the attached document).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached document) and in further view of Batchko et al (US 2007/0030573) and in further view of Schoenfuss et al (WO 2014083020, see attached document and machine translation) and Lubbers et al (US 4,003,707). 

Regarding Claim 18, modified McEvoy teaches all the limitations as applied to Claim 17. Modified McEvoy teaches a semi permeable membrane with a predefined pore size (i.e. a mesh) (see modification of Claim 1, modification of McEvoy to be as in Schultz; Schultz: “portion of the capsule 4 is a semi-permeable membrane. The semi-permeable membrane can be made of, for example, cellulose or polysulfone… it is preferred to select a membrane pore size such that the pore size is the smallest size that will permit analyte passage while resisting entry of undesired extraneous materials into the capsule”, Column 5, line 54-55). 
	Modified McEvoy does not teach the mesh being embedded in silicone. 
	However, Lubbers teaches the analogous art of a sensing device for determining the concentration of gases in a sample based on a color characteristic (see Lubbers: Abstract). Lubbers teaches optodes (i.e. sensing structures) may be made where the indicating substrate (i.e. dye) is embedded in a silicon material so that the indicating substance is randomly interspersed and sealed (see Lubbers: Column 2, line 65 to Column 3, line 11). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the membrane (i.e. mesh) and indicating substance (i.e. dye) of modified McEvoy to be embedded within a silicone material as described in Lubbers, because Lubbers teaches that this allows for the indicating substandce is randomly interspersed and sealed within the silicone (see Lubbers: Column 2, line 65 to Column 3, line 11).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached document) and in further view of Batchko et al (US 2007/0030573), Colvin (WO 2013/163298, see attached document), Send et al (WO 2015/162528, see attached document) and Fanselow . 

	Regarding Claim 19, McEvoy teaches a sensor device for measuring at least one first analyte and a second analyte (see McEvoy: Abstract), the sensor device comprising a sensing substrate and an optics section for emitting light onto a sensing substrate and for measuring the light emitted from the sensing surface to measure the amount of analyte present (see McEvoy: [0018]; [0022]; [0029]-[0030]; [0049]-[0051]; [0067]; [0080]-[0086]; [0098]-[0104]; Fig 3). McEvoy teaches the O2- sensor (i.e. at least one first analyte) being based on an oxygen-sensitive ruthenium dye complex (i.e. at least one first dye) immobilized in a porous sol-gel matrix (i.e. similar to a membrane) (see McEvoy: [0049]). McEvoy teaches the CO2 sensor (i.e. second analyte) being based on a pH indicator (i.e. second dye) and a buffer system (see McEvoy: [0087]). 
McEvoy does not specifically teach the arrangement of the sensor device comprising: a cavity, a buffer contained in the cavity, a membrane, limiting the cavity at least on one side of the cavity, a second dye mixed with the buffer, the second dye exhibiting a second optical behavior which depends on a pH-value in the solution, wherein the pH-value in the solution depends on the second analyte.
However, Schultz teaches the analogous art of apparatus and methods for measuring analyte properties (see Schultz: Abstract). Schultz teaches that the sensor device comprises a cavity (see Schultz: “sensor unit 4 comprises a capsule defining a chamber”, Column 5, line 51), a solution contained in the cavity (see Schultz: “solution within the capsule will preferably be the equivalent of plasma”, Column 6, line 28-29), a membrane, limiting the cavity at least on one 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the sensing element of McEvoy to be a cavity (see Schultz: “sensor unit 4 comprises a capsule defining a chamber”, Column 5, line 51), a solution contained in the cavity (see Schultz: “solution within the capsule will preferably be the equivalent of plasma”, Column 6, line 28-29), a membrane, limiting the cavity at least on one side of the cavity (see Schultz: “portion of the capsule 4 is a semi-permeable membrane”, Column 5, line 54-55), a second dye mixed with the solution, the second dye exhibiting a second optical behavior which depends on a pH-value in the solution, wherein the pH-value in the solution depends on the second analyte (see Schultz: “The capsule also contains a pH indicator in solution… gluconic acid formed will change the pH in the capsule and the pH indicator will change color…”, Column 11, line 4-21) as described by Schultz, because Schultz teaches that this arrangement allows for the device to be placed in various locations, such as inside the skin of a patient (i.e. implantable), and permits the device to be physically separate from the light source and detector elements (see Schultz: Abstract; Column 1, line 10-15).

Modified McEvoy does not specifically teach the does not teach “wherein the membrane includes at least one first dye within the membrane, each of the at least one first dye exhibiting a first optical behavior which depends on a respective first analyte”.
	However, Cordonnier teaches the analogous art of sensor capsules for analyte sensitive elements such as CO2 (see Cordonnier: Abstract). Cordonnier teaches that a membrane can include an indentation defining a dye well, sandwiched between membrane layers, containing a fluorescent indicator dye solution for measuring the concentration of an analyte (see Cordonnier: Page 2, line 10-14; Page 3, line 4-10). 
It would have been obvious to one skilled in the art before the filing date of the invention to have modified the membrane of modified McEvoy to include an indentation defining a dye well, sandwiched between membrane layers, containing an indicator dye solution as taught by Cordonnier, because Cordonnier teaches that this allows for measurement of the concentration of analytes by analyzing the optical response of a dye solution (see Cordonnier: Page 2, line 10-14; Page 3, line 4-10).

Modified McEvoy does not teach “and, a reservoir of the buffer and the second dye, wherein the reservoir is in diffusive contact with the cavity”.
However, Batchko teaches the analogous art of fluidic optical devices/lenses for sensor applications (see Batchko: Abstract). Batchko teaches an arrangement for a fluidic optical device in which the device is arranged to be substantially cylindrical having an aperture (i.e. a cavity) and an annular fluid reservoir (i.e. a reservoir) around the aperture and defined by a deformable membrane or by a rigid skeleton with a membrane on one side, and where the aperture and reservoir are connected by one or more flow holes (see Batchko: [0123]; Figs 1A-1B; [0139]; Fig 7). Batchko teaches that the structure of the device can be made with a rigid skeleton featuring a transparent base portion for optical interrogation of the fluid (i.e. partially 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the sensor arrangement of modified McEvoy to be arranged to be substantially cylindrical having an aperture (i.e. a cavity) and an annular fluid reservoir (i.e. a reservoir) around the aperture with a membrane on one side and defined by a rigid skeleton featuring a transparent base portion for optical interrogation of the fluid, and where the aperture and reservoir are connected by one or more flow holes as in Batchko (see Batchko: [0123]; Figs 1A-1B; [0139]; Fig 7; [0142]; Fig 10A), because Batchko teaches that this arrangement has various advantages during operation, such as allowing control of the optical properties of the lens, having a low weight and compact size, providing enhancement and expansion of the operation range of sensors and focusing light (see Batchko: [0122]; [0221]; [0233]-[0237]).

Modified McEvoy does not specifically teach the optics section including a dichroic mirror and an associated photodetector for each of the at least one first dye and also including a dichroic mirror and an associated photodetector for the second dye. 
	However, Colvin teaches the analogous art of sensor and photodetector devices with dichroic filters (see Colvin: Abstract). Colvin teaches that when sensors require multiple channel measurements (i.e. sensors that measure multiple wavelengths at once, such as multiple measurements plus reference wavelengths), each wavelength to be measured requires its corresponding sensor comprising a dichroic filter (i.e. equivalent to dichroic mirror) and photodetector (see Colvin: [0006]-[0009]; [0018]-[0020]; [0045]-[0046]; [0059]; Fig 3-4). Colvin 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the band pass filter and photodetector of modified McEvoy to comprise multiple dichroic filters and photodetectors, one for each analyte being measured and one for a reference, and waveguides to direct the light to the dichroic filters as suggested by Colvin, because Colvin teaches that when sensors require multiple channel measurements (i.e. sensors that measure multiple wavelengths at once, such as multiple measurements or a measurement and a reference wavelength), each wavelength to be measured requires its corresponding sensor comprising a dichroic filter (i.e. equivalent to dichroic mirror) and photodetector (see Colvin: [0006]-[0009]; [0018]-[0020]; [0045]-[0046]; [0059]; Fig 3-4).

Modified McEvoy teaches detection electronics that measure analyte concentrations (see McEvoy: [0030]). 
	Modified McEvoy does not specifically teach a control and evaluation section for controlling the optics section and processing signals received from the photodetectors of the optics section. 
	However, Send teaches the analogous art of detectors for optical sensors (see Send: Abstract). Send further teaches that evaluation components for determining the color of an object (i.e. measurement of light) comprise integrated circuits, like application-specific integrated circuits (i.e. equivalent to printed circuit board), and data capturing and processing devices such as computers, cameras for imaging and data memory for storage (see Send: Page 11, line 9-40; Page 40, line 16-24). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the detection electronics of the device of modified McEvoy to comprise integrated circuits, like application-specific integrated circuits (i.e. equivalent to printed circuit board), and 

Modified McEvoy teaches a remote system where the light emitting section and detecting section are separate from the capsule/indicator portion (see modification of Claim 1).
	Modified McEvoy does not teach wherein the control and evaluation section, the optics section, and the cavity are contained in a common housing, closed on one side by the membrane. 
	However, Fanselow teaches the analogous art of an optical sensor for the determination of concentrations in liquid media (see Fanselow: Abstract). Fanselow teaches an arrangement for an optical sensor for measuring pH and O-2 where the optics, detection and sensing elements are contained within a single housing and where the sensing element comprises a membrane through which the analyte concentrations can be sensed (see Fanselow: Page 3-4 of the attached document, description of Fig 1; Fig 1). The examiner notes that arranging the system of modified McEvoy in the manner described by Fanselow would have produced an expected result, the measurement of the light emitted from the sensing element/capsule. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified McEvoy to be arranged as a single entity where the control and evaluation section, optics and sensing element are contained within a common housing with a membrane closing one side of the sensing element as suggested by Fanselow (i.e. making integral), because this would have produced an expected result, the measurement of 
Note: Claim(s) 2-18 contain a large amount of functional language (i.e. “for generating…”, “for controlling…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al (US 2006/0257094, as cited on the IDS dated Jul 18, 2018) in view of Schultz (US 6,256,522, as cited on the IDS dated Jul 18, 2018) in view of Cordonnier et al (WO 00/26655, see attached document) and in further view of Batchko et al (US 2007/0030573), Colvin (WO 2013/163298, see attached document) and Send et al (WO 2015/162528, see attached document). 

	Regarding Claim 20, McEvoy teaches a sensor device for measuring at least one first analyte and a second analyte (see McEvoy: Abstract), the sensor device comprising a sensing substrate and an optics section for emitting light onto a sensing substrate and for measuring the light emitted from the sensing surface to measure the amount of analyte present (see McEvoy: [0018]; [0022]; [0029]-[0030]; [0049]-[0051]; [0067]; [0080]-[0086]; [0098]-[0104]; Fig 3). McEvoy 2- sensor (i.e. at least one first analyte) being based on an oxygen-sensitive ruthenium dye complex (i.e. at least one first dye) immobilized in a porous sol-gel matrix (i.e. similar to a membrane) (see McEvoy: [0049]). McEvoy teaches the CO2 sensor (i.e. second analyte) being based on a pH indicator (i.e. second dye) and a buffer system (see McEvoy: [0087]). 
McEvoy does not specifically teach the arrangement of the sensor device comprising: a cavity, a buffer contained in the cavity, a membrane, limiting the cavity at least on one side of the cavity, a second dye mixed with the buffer, the second dye exhibiting a second optical behavior which depends on a pH-value in the solution, wherein the pH-value in the solution depends on the second analyte.
However, Schultz teaches the analogous art of apparatus and methods for measuring analyte properties (see Schultz: Abstract). Schultz teaches that the sensor device comprises a cavity (see Schultz: “sensor unit 4 comprises a capsule defining a chamber”, Column 5, line 51), a solution contained in the cavity (see Schultz: “solution within the capsule will preferably be the equivalent of plasma”, Column 6, line 28-29), a membrane, limiting the cavity at least on one side of the cavity (see Schultz: “portion of the capsule 4 is a semi-permeable membrane. The semi-permeable membrane can be made of, for example, cellulose or polysulfone… it is preferred to select a membrane pore size such that the pore size is the smallest size that will permit analyte passage while resisting entry of undesired extraneous materials into the capsule”, Column 5, line 54-55), a second dye mixed with the solution, the second dye exhibiting a second optical behavior which depends on a pH-value in the solution, wherein the pH-value in the solution depends on the second analyte (see Schultz: “The capsule also contains a pH indicator in solution… gluconic acid formed will change the pH in the capsule and the pH indicator will change color…”, Column 11, line 4-21). Schultz teaches that this arrangement allows for the device to be placed in various locations, such as inside the skin of a 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the sensing element of McEvoy to be a cavity (see Schultz: “sensor unit 4 comprises a capsule defining a chamber”, Column 5, line 51), a solution contained in the cavity (see Schultz: “solution within the capsule will preferably be the equivalent of plasma”, Column 6, line 28-29), a membrane, limiting the cavity at least on one side of the cavity (see Schultz: “portion of the capsule 4 is a semi-permeable membrane”, Column 5, line 54-55), a second dye mixed with the solution, the second dye exhibiting a second optical behavior which depends on a pH-value in the solution, wherein the pH-value in the solution depends on the second analyte (see Schultz: “The capsule also contains a pH indicator in solution… gluconic acid formed will change the pH in the capsule and the pH indicator will change color…”, Column 11, line 4-21) as described by Schultz, because Schultz teaches that this arrangement allows for the device to be placed in various locations, such as inside the skin of a patient (i.e. implantable), and permits the device to be physically separate from the light source and detector elements (see Schultz: Abstract; Column 1, line 10-15). The examiner notes that the cavity with the membrane is detachable from the optics section at this point as the optics and sensing element are separate. 

Modified McEvoy does not specifically teach the does not teach “wherein the membrane includes at least one first dye within the membrane, each of the at least one first dye exhibiting a first optical behavior which depends on a respective first analyte”.
	However, Cordonnier teaches the analogous art of sensor capsules for analyte sensitive elements such as CO2 (see Cordonnier: Abstract). Cordonnier teaches that a membrane can include an indentation defining a dye well, sandwiched between membrane layers, containing a fluorescent indicator dye solution for measuring the concentration of an analyte (see Cordonnier: Page 2, line 10-14; Page 3, line 4-10). 


Modified McEvoy does not teach “and, a reservoir of the buffer and the second dye, wherein the reservoir is in diffusive contact with the cavity”.
However, Batchko teaches the analogous art of fluidic optical devices/lenses for sensor applications (see Batchko: Abstract). Batchko teaches an arrangement for a fluidic optical device in which the device is arranged to be substantially cylindrical having an aperture (i.e. a cavity) and an annular fluid reservoir (i.e. a reservoir) around the aperture and defined by a deformable membrane or by a rigid skeleton with a membrane on one side, and where the aperture and reservoir are connected by one or more flow holes (see Batchko: [0123]; Figs 1A-1B; [0139]; Fig 7). Batchko teaches that the structure of the device can be made with a rigid skeleton featuring a transparent base portion for optical interrogation of the fluid (i.e. partially transparent reservoir walls) (see Batchko: [0142]; Fig 10A) Batchko teaches that this arrangement has various advantages during operation, such as allowing control of the optical properties of the lens, having a low weight and compact size, providing enhancement and expansion of the operation range of sensors and focusing light (see Batchko: [0122]; [0221]; [0233]-[0237]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the sensor arrangement of modified McEvoy to be arranged to be substantially cylindrical having an aperture (i.e. a cavity) and an annular fluid reservoir (i.e. a reservoir) around the aperture with a membrane on one side and defined by a rigid skeleton featuring a 

Modified McEvoy does not specifically teach the optics section including a dichroic mirror and an associated photodetector for each of the at least one first dye and also including a dichroic mirror and an associated photodetector for the second dye. 
	However, Colvin teaches the analogous art of sensor and photodetector devices with dichroic filters (see Colvin: Abstract). Colvin teaches that when sensors require multiple channel measurements (i.e. sensors that measure multiple wavelengths at once, such as multiple measurements plus reference wavelengths), each wavelength to be measured requires its corresponding sensor comprising a dichroic filter (i.e. equivalent to dichroic mirror) and photodetector (see Colvin: [0006]-[0009]; [0018]-[0020]; [0045]-[0046]; [0059]; Fig 3-4). Colvin further teaches that excitation light from the light sources can be propagated through waveguides to direct the light to the dichroic filters (see Colvin: [0009]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the band pass filter and photodetector of modified McEvoy to comprise multiple dichroic filters and photodetectors, one for each analyte being measured and one for a reference, and waveguides to direct the light to the dichroic filters as suggested by Colvin, because Colvin teaches that when sensors require multiple channel measurements (i.e. sensors that measure multiple wavelengths at once, such as multiple measurements or a measurement and a reference wavelength), each wavelength to be measured requires its corresponding 

Modified McEvoy teaches detection electronics that measure analyte concentrations (see McEvoy: [0030]). 
	Modified McEvoy does not specifically teach a control and evaluation section for controlling the optics section and processing signals received from the photodetectors of the optics section. 
	However, Send teaches the analogous art of detectors for optical sensors (see Send: Abstract). Send further teaches that evaluation components for determining the color of an object (i.e. measurement of light) comprise integrated circuits, like application-specific integrated circuits (i.e. equivalent to printed circuit board), and data capturing and processing devices such as computers, cameras for imaging and data memory for storage (see Send: Page 11, line 9-40; Page 40, line 16-24). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the detection electronics of the device of modified McEvoy to comprise integrated circuits, like application-specific integrated circuits (i.e. equivalent to printed circuit board), and data capturing and processing devices such as computers, cameras for imaging and data memory for storage as taught by Send, because Send teaches the use of these components to determine the color of an object (i.e. measurement of light) (see Send: Page 11, line 9-40; Page 28; Page 40, line 16-24). The examiner notes that exchanging the detection of electronics of modified McEvoy for the integrated circuits of Send is an example of a substitution of a known element for another known element to produce an expected result, the measurement of light and thus the color of the object being illuminated by the light source (see MPEP § 2143 B). 


	Modified McEvoy does not teach wherein the control and evaluation section, the optics section, and the cavity are contained in a common housing, closed on one side by the membrane. 
	However, Fanselow teaches the analogous art of an optical sensor for the determination of concentrations in liquid media (see Fanselow: Abstract). Fanselow teaches an arrangement for an optical sensor for measuring pH and O-2 where the optics, detection and sensing elements are contained within a single housing and where the sensing element comprises a membrane through which the analyte concentrations can be sensed (see Fanselow: Page 3-4 of the attached document, description of Fig 1; Fig 1). The examiner notes that arranging the system of modified McEvoy in the manner described by Fanselow would have produced an expected result, the measurement of the light emitted from the sensing element/capsule. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified McEvoy to be arranged as a single entity where the control and evaluation section, optics and sensing element are contained within a common housing with a membrane closing one side of the sensing element as suggested by Fanselow (i.e. making integral), because this would have produced an expected result, the measurement of the light emitted from the sensing element/capsule. Further, the courts have held that a prima facie case of obviousness exists as to the act of placing all the parts in a single container and/or housing (i.e. making integral) if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 V B).
Note: Claim(s) 2-18 contain a large amount of functional language (i.e. “for generating…”, “for controlling…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art 




Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Reed et al. (CN 101036046, see attached document), as being relevant to the art of fluorescence pH sensors and as describing a selectively permeable membrane comprising PTFE and silicon films.
Nakano et al (WO 2014104128, see attached document), as being relevant to the art of silicon/PTFE membranes. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

	
	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798